470 Pa. 602 (1977)
369 A.2d 1155
COMMONWEALTH of Pennsylvania, Appellee,
v.
George BRADLEY, Appellant.
Supreme Court of Pennsylvania.
Submitted June 23, 1975.
Decided February 28, 1977.
*603 William J. Johnson, Jr., Philadelphia, for appellant.
F. Emmett Fitzpatrick, Dist. Atty., Steven H. Goldblatt, Asst. Dist. Atty., Chief, Appeals Div., Philadelphia, for appellee.
Before JONES, C.J., and EAGEN, O'BRIEN, ROBERTS, POMEROY, NIX and MANDERINO, JJ.

OPINION
PER CURIAM:
This is an appeal from an order dismissing a pro se petition filed under the Post Conviction Hearing Act, Act of January 25, 1966, P.L. (1965) 1580, 19 P.S. § 1180-1 et seq. The trial court concluded that the reasons for relief cited in the petition were frivolous and without support in the record, and dismissed the petition without the appointment of counsel or conducting an evidentiary hearing.
Under the provisions of Rule 1503(a) of the Pennsylvania Rules of Criminal Procedure (adopted January 24, 1968 and effective August 1, 1968) which superseded Section 12 of the Act of 1966, 19 P.S. § 1180-12, supra, the trial court may not summarily dismiss a petition filed by an indigent under the Act of 1966, without the appointment of counsel, if counsel is requested, unless the same issues have been previously adjudicated adversely to the petitioner in a counseled proceeding or one wherein he has knowingly waived his right to the assistance of counsel. See Commonwealth v. Blair, 470 Pa. ___, 369 A.2d 1153 (1977) and Commonwealth v. Adams, 465 Pa. 389, 350 A.2d 820 (1976).
Hence, the order appealed from is vacated and the record is remanded for further proceedings consistent with this opinion.